Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-27-2004

Johnson v. Carroll
Precedential or Non-Precedential: Precedential

Docket No. 03-2101




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Johnson v. Carroll" (2004). 2004 Decisions. Paper 639.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/639


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       IN THE UNITED STATES COURT OF APPEALS
                                FOR THE THIRD CIRCUIT
                                     ____________

                                           No. 03-2101
                                          ____________

                                     RONALD N. JOHNSON

                                                  v.

                                THOMAS J. CARROLL, Warden;
                                  ATTORNEY GENERAL OF
                                 THE STATE OF DELAWARE

                                            Thomas Carroll,
                                                Appellant
                                          ____________

                           Appeal from the United States District Court
                                   For the District of Delaware
                                     D.C. No.: 02-cv-00562
                   District Judge: Honorable Joseph J. Farnan, Jr., Chief Judge
                                         ____________

                                 ORDER AMENDING OPINION
                                       ____________

        Per the direction of the Court, the opinion issued on May 24, 2004 is further amended as
follows:

         1) On page 2 of the opinion, first column, first sentence is amended so that it reads: "The
District Court conditionally granted Johnson’s petition for habeas relief as to his sentence,
concluding that there existed an appearance of bias on the part of the sentencing judge. Johnson
v. Carroll, 250 F. Supp.2d 395 (D. Del. 2003).

                                                             For the Court,

                                                             /s/ Marcia M. Waldron
                                                             Clerk

Dated: May 27, 2004